 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                          No. 2:17-cv-2499-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    SCOTT JONES, Sheriff,
15                        Defendant.
16

17          Plaintiff is a county jail inmate proceeding without counsel and in forma pauperis in an

18   action brought under 42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule

19   302 pursuant to 28 U.S.C. § 636(b)(1).

20          Pursuant to 28 U.S.C. § 1915(b)(1), plaintiff must pay the $350 filing fee required by 28

21   U.S.C. § 1914(a). Plaintiff is assessed an initial partial filing fee of 20 percent of the greater of

22   (a) the average monthly deposits to plaintiff’s trust account; or (b) the average monthly balance in

23   plaintiff’s account for the six-month period immediately preceding the filing of the complaint. 28

24   U.S.C. § 1915(b)(1). Thereafter, plaintiff must make monthly payments of 20 percent of the

25   preceding month’s income credited to his trust account. 28 U.S.C. § 1915(b)(2).

26          The Sacramento County Sheriff’s Department is required to forward to the Clerk of the

27   Court the initial partial filing fee, if funds exist, as well as payments from plaintiff’s account each

28   time the amount in the account exceeds $10, until the filing fee is paid. Id.
                                                         1
 1          The Clerk of the Court shall serve a copy of this order and a copy of plaintiff’s in forma
 2   pauperis application upon the Sheriff of Sacramento County and deliver a copy of this order to
 3   the Clerk’s financial division.
 4          So ordered.
 5   Dated: February 19, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
